                Case 5:16-cv-00125-gwc Document 285 Filed 05/01/19 Page 1 of 8




                                    UNITED STATES DISTRICT COURT
                                        DISTRICT OF VERMONT

JAMES D. SULLIVAN, et al.,
                Plaintiffs,
                                                                   Civil No. 5:16-cv-125
        v.
                                                                   HEARING ON MOTION FOR
SAINT-GOBAIN PERFORMANCE                                           CLASS CERTIFICATION AND
PLASTICS CORPORATION,                                              DAUBERT MOTIONS
                Defendant.


Judge: Geoffrey W. Crawford, Chief Judge                             Court Reporters: Sunnie Donath & Anne Henry

Dates: April 15-18, April 22-23, April 29-30, 2019                   Courtroom Deputy: Pamela Lane

                                       PLAINTIFFS’ EXHIBIT LIST
  NO.                                     DESCRIPTION OF EXHIBIT                                  OFFERED   ADMITTED



                                ROBERT E. UNSWORTH

         EXHIBITS FOR TESTIMONY ON 4/15/19

   1     Curriculum Vitae                                                                         4/15/19      x

   2     Unsworth Declaration (8/31/17)                                                           4/15/19      x

   3     Expert Statement: Groundwater Damages (8/31/17) (Class Report)                           4/15/19      x

   4     Expert Statement: Monetary Damages (12/15/17) (Merits Report)                            4/15/19      x

   5     Rebuttal of Expert Report of Dr. Charles Mullin (8/1/18)                                 4/15/19      x

   6     Rebuttal of Expert Reports of Dr. Thomas Jackson & Trevor Phillips (8/1/18)              4/15/19      x

   7     Unsworth Declaration (2/13/19)                                                           4/15/19      x

   8     Summary of Results, Present Value Losses                                                 4/15/19      x

   9     Context for Using Replacement Cost                                                       4/15/19      x

  10     Approach to Replacement Cost                                                             4/15/19      x

  11     Replacement Projects                                                                     4/15/19      x


                                                          -1-
             Case 5:16-cv-00125-gwc Document 285 Filed 05/01/19 Page 2 of 8




NO.                                    DESCRIPTION OF EXHIBIT                           OFFERED   ADMITTED




12    Approach to Added Costs                                                           4/15/19      x

13    Added Cost Calculations                                                           4/15/19      x

14    Summary of Added Cost Results, Present Value Losses                               4/15/19      x

15    Map: Neighborhoods as Identified by Jackson with Phillips’ Property Comparisons   4/15/19      x
      Defendant “Bracket” Analysis Used to Support Conclusion That There is No
16    Diminishment in Property Values, Analysis of Subject Property Number Nine         4/15/19      x
      Defendant “Bracket” Analysis Used to Support Conclusion That There is No
17    Diminishment in Property Values                                                   4/15/19      x

                                     DONALD I. SIEGEL, Ph.D.

      EXHIBITS FOR TESTIMONY ON 4/16/19

18    Curriculum Vitae                                                                  4/16/19      x

19    Siegel Declaration (9/1/17)                                                       4/16/19      x
      Expert Report: PFOA Contamination in Groundwater in North Bennington,
20    Vermont (9/1/17) (Class Cert. Report)                                             4/16/19      x

21    Expert Report on the Merits (12/15/17)                                            4/16/19      x

22    Siegel Second Declaration (2/13/19)                                               4/16/19      x

23    Rebuttal & Supplemental Report Regarding Class Certification (8/1/18)             4/16/19      x

24    Expert Rebuttal Report on the Merits (8/1/18)                                     4/16/19      x

25    Exh. A to Second Declaration (Area of Interest Map)                               4/16/19      x

26    Exh. B to Second Declaration (Groundwater Plum Map)                               4/16/19      x

27    Figure 5 from Expert Report (Class Cert. Report)                                  4/16/19      x

28    Exh. C to Second Declaration (PFOA Air Distribution Models)                       4/16/19      x

29    Figure 7, Yoder Class Cert. Report                                                4/16/19      x

30    Declaration of Richard Spiese including Exhibits A-E (2/14/19)                    4/16/19      x

31    Figure 5 from Siegel Class Cert. Rebuttal Report                                  4/16/19      x
      Ammonium Perfluorooctanoate (C-8) Groundwater Investigation Steering Team
35    Report (Aug. 2003)                                                                4/16/19      x




                                                       -2-
             Case 5:16-cv-00125-gwc Document 285 Filed 05/01/19 Page 3 of 8




NO.                                    DESCRIPTION OF EXHIBIT                           OFFERED   ADMITTED




                                       PHILIP K. HOPKE, Ph.D.

      EXHIBITS FOR TESTIMONY ON 4/16/19 & 4/17/19

36    Curriculum Vitae                                                                  4/16/19      x

37    Hopke Declaration (10/2/17)                                                       4/16/19      x

38    Expert Report: PFOA Process Analysis in North Bennington, VT (9/1/17)             4/16/19      x

39    Hopke Merits Report (12/15/17)                                                    4/16/19      x

40    Hopke Second Declaration (2/14/19)                                                4/16/19      x

41    Hopke Rebuttal Report (8/1/18)                                                    4/17/19      x

42    Barr Table A-1, Modelling PFOA Annual Emissions Rates                             4/16/19      x
      Measurement Partitioning & Near-Field Modeling of PFO in Air, C.A. Barton,
43    Summer 2008 (Barton Thesis)                                                       4/16/19      x
      Barton 2009, Solid Vapor Pressure and Enthalpy of Sublimation for Ammonium
44    Perfluorooctanoate                                                                4/16/19      x

45    2004 SG Testing by Barr (Excerpt)                                                 4/16/19      x

47    Dispersion Usage for 2000 Table from Class Certification Report                   4/17/19      x

48    Harvard Health Hazard Evaluation (7/13/82)                                        4/17/19      x

49    3M Material Safety Data Sheet re: FC-143 APFO (3/28/89)                           4/17/19      x

50    Environmental One Report (6/17/85)                                                4/17/19      x

52    Alliance Diagnostic Test Program Results (April 1992)                             4/17/19      x
      NY Dep’t of Environ. Conserv., A. Sumner Memo re: Taconic Plastics-
53    Neighborhood Complaints (3/21/97)                                                 4/17/19      x
      GZA Table 1, Regulated Toxic Air Pollutant (RTAP Assessment Facility-Wide
54    Emissions and Env-A1400 De minimis Analysis (10/3/01)                             4/17/19      x

57    SPI Guide to the Safe Handling of Fluoropolymer Dispersions (Oct. 2001)           4/17/19      x

58    SPI Dispersion Processor Material Balance Project – Final Report (Feb. 2005)      4/17/19      x
      ChemFab Interoffice Letter re: Voluntary Phase I Analysis of N. Bennington, Vt.
59    Emissions for Qualitative Analysis & Reporting to EPA – Montpelier (2/14/86)      4/17/19      x
      Cavanaugh, R.J., Surfactants in Dispersions, Polymerization Surfactant,
59A   Stabilization Surfactant (9/15/98)                                                4/17/19      x



                                                       -3-
              Case 5:16-cv-00125-gwc Document 285 Filed 05/01/19 Page 4 of 8




NO.                                     DESCRIPTION OF EXHIBIT                         OFFERED   ADMITTED




59B   DuPont Customer Presentation - Surfactant Changes                                4/17/19      x
      Lines, D., et al., Preparation & Properties of Some Salts of Perfluorooctanoic
59C   Acid, Journal of Flurorine Chemistry, 25 (1984), 505-12                          4/17/19      x

                                             GARY T. YODER

      EXHIBITS FOR TESTIMONY ON 4/17/19 & 4/18/19

60    Curriculum Vitae                                                                 4/17/19      x

61    Yoder Declaration (10/2/19)                                                      4/17/19      x
      Expert Report: PFOA Deposition Modeling Analysis in N. Bennington (9/1/17)
62    (Class Cert. Report)                                                             4/17/19      x

63    Yoder Rebuttal Report (8/1/18)                                                   4/17/19      x

64    Yoder Second Declaration with Exhibits A & B (2/13/19)                           4/17/19      x

65    Figure 1, Yoder Class Cert. Report                                               4/17/19      x

66    Figure 2, Yoder Class Cert. Report                                               4/17/19      x

67    Figure 4, Yoder Class Cert. Report                                               4/17/19      x

68    Figure 5, Yoder Class Cert. Report                                               4/17/19      x

69    Figure 6, Yoder Class Cert. Report                                               4/17/19      x

70    Figure 7, Yoder Class Cert. Report                                               4/17/19      x

71    Figure 8, Yoder Class Cert. Report                                               4/17/19      x

72    Figure 9, Yoder Class Cert. Report                                               4/17/19      x

73    Figure 10, Yoder Class Cert. Report                                              4/17/19      x

                                            DAVID K. MEARS

      EXHIBITS FOR TESTIMONY ON 4/18/19

74    Curriculum Vitae                                                                 4/18/19      x

75    Mears Expert Rebuttal Report (8/1/18)                                            4/18/19      x

76    Vt. Statutes & Regulations Concerning Air Pollution (Oct. 1972)                  4/18/19      x

77    Vt. Statutes & Regulations Concerning Air Pollution (11/4/79)                    4/18/19      x

                                                        -4-
             Case 5:16-cv-00125-gwc Document 285 Filed 05/01/19 Page 5 of 8




NO.                                      DESCRIPTION OF EXHIBIT                        OFFERED   ADMITTED




78    Vt. Air Pollution Control Regulations (11/3/81)                                  4/18/19      x

79    Vt. Hazardous Air Contamination Guidelines (6/15/84)                             4/18/19      x
      Letter: Vt. Dep’t of Environ. Conserv. to ChemFab re: Notice of Non-compliance
80    with Air Pollution Regulations, Ref. No. 94 (7/15/74)                            4/18/19      x
      Letter: Vt. Dep’t of Environ. Conserv. to ChemFab re: Assurance of
81    Discontinuance Air Pollution (5/27/75)                                           4/18/19      x

82    Vt. Dep’t of Environ. Conserv., Assurance of Discontinuance (12/22/75)           4/18/19      x

83    Vt. Dep’t of Environ. Conserv., Assurance of Discontinuance (10/31/77)           4/18/19      x
      Vt. Dep’t of Environ. Conserv., Memo re: Chronology of Complaints About Odors
84    From Chemical Fabrics (6/5/97)                                                   4/18/19      x

85    Letter: Vt. Dep’t of Environ. Conserv. to ChemFab (5/3/99)                       4/18/19      x
      Vt. Dep’t of Environ. Conserv. Memo re: Compliance Inspection/Investig. of
86    ChemFab Report from Chris Jones, Compliance Chief (4/13/99)                      4/18/19      x
      Vt. Dep’t of Environ. Conserv. Memo re: Compliance Inspection/Investig. of
87    ChemFab Report from Chris Jones, Compliance Chief (5/20/00)                      4/18/19      x
      Vt. Dep’t of Environ. Conserv. Memo re: Compliance Inspection/Investig. of
88    ChemFab Report from Chris Jones, Compliance Chief (11/3/99)                      4/18/19      x
      Vt. Dep’t of Environ. Conserv., Telephone Memo from Skip Crego, Plant Engineer
89    re: New Coating “Tower”; Odors (11/27/89)                                        4/18/19      x

90    Vt. Air Pollution Control Construction Permit (6/8/90)                           4/18/19      x

91    Vt. Dep’t of Environ. Conserv. Assurance of Discontinuance (3/12/99)             4/18/19      x

92    Hopke Merits, Table 1 (12/15/17)                                                 4/18/19      x

93    Letter: Glenn Frost to North Bennington Zoning Board with Petition (7/24/86)     4/18/19      x
      Memo: Vt. Dep’t of Environ. Conserv. from Harold Garabedian re: ChemFab –
94    Status Report (10/1/86)                                                          4/18/19      x

95    2000-2001 ChemFab Emissions Logs                                                 4/18/19      x

96    Vt. Dep’t of Environ. Conserv. Air Pollution Inspection Report (3/25/92)         4/18/19      x

97    Memo: Vt. Dep’t of Environ. Conserv. re: Compliance Inspection (9/13/93)         4/18/19      x
      Memo: Vt. Dep’t of Environ. Conserv. re: Compliance Inspection of ChemFab
98    (3/24/94)                                                                        4/18/19      x
      Memo: Vt. Dep’t of Environ. Conserv. re: Compliance Inspection of ChemFab
99    (8/29/95)                                                                        4/18/19      x
      Memo: Vt. Dep’t of Environ. Conserv. re: Compliance Inspection of ChemFab
100   (5/14/96)                                                                        4/18/19      x

                                                         -5-
             Case 5:16-cv-00125-gwc Document 285 Filed 05/01/19 Page 6 of 8




NO.                                    DESCRIPTION OF EXHIBIT                             OFFERED   ADMITTED


      Letter: Vt. Dep’t of Environ. Conserv. from Richard Valentinetti re: Compliance
101   Inspection of ChemFab (2/27/98)                                                     4/18/19      x
      Memo: Vt. Dep’t of Environ. Conserv. re: Compliance Inspection of ChemFab
102   (2/19/99)                                                                           4/18/19      x
      Memo: Vt. Dep’t of Environ. Conserv. re: Compliance Inspection of ChemFab
103   (4/13/99)                                                                           4/18/19      x

104   Memo: ChemFab from MacDonald to O’Leary re: Smoke, (5/21/80)                        4/18/19      x

105   Memo: ChemFab from Henningsen to O’Leary re: Neighbor Complaint (8/15/83)           4/18/19      x

106   Memo: ChemFab from Plante to Tilgner re: Weekly Update (10/14/83)                   4/18/19      x
      Memo: Vt. Dep’t of Environ. Conserv. re: Compliance Inspection/Investigation of
107   ChemFab (5/5/00)                                                                    4/18/19      x
      Letter: ChemFab to Vt. Dep’t of Environ. Conserv. enclosing Engelhard VOC
108   Catalyst Test Report (12/15/00)                                                     4/18/19      x

109   Memo: ChemFab re: Plant Technical Meeting Minutes (12/23/82)                        4/18/19      x
      Memo: ChemFab from Richard DeMeis re: Process Air Emissions Meeting
110   Minutes (6/6/84)                                                                    4/18/19      x
      Memo: ChemFab from Raymond DeMeis re: Meeting w/VT AEC concerning
111   North Bennington Odor Control (9/24/84)                                             4/18/19      x
      Letter: T. Jerry Linton, DuPont to ChemFab with Paul Jann’s report on odor survey
112   (8/21/84)                                                                           4/18/19      x
      ChemFab Interoffice Ltr from E. Reynolds re: Testing in N. Bennington, VT of
113   Decomposition Products of Fluorocarbon Polymers (7/2/85)                            4/18/19      x

114   Letter: ChemFab to Galson Technical Services re: air sampling program (7/18/85)     4/18/19      x
      ChemFab Interoffice Letter from J. Effenberger re: Voluntary Phase I Analysis of
      N. Bennington, VT Emissions for Qualitative Analysis & Reporting to EPA –
115   Montpelier, VT (2/14/86)                                                            4/18/19      x
      Letter: Vt. Dep’t of Environ. Conserv. to ChemFab re: TRC test on New Tower R
116   required by Condition 10 of permit (11/1/99)                                        4/18/19      x
      NY Dep’t of Environ. Conserv. Memo from Arline Sumner re: Taconic Plastics-
117   Neighborhood Complaints (3/21/97)                                                   4/18/19      x
      Vt. Dep’t of Environ. Conserv. Memo from Brian Fitzgerald re: NY Dep’t of
118   Environ. Conserv. (3/19/97)                                                         4/18/19      x

119   3M Memo of Phaseout (5/16/00)                                                       4/18/19      x

120   2001 SG APFO Reformulation Project                                                  4/18/19      x

121   Air Pollution Control Construction Permit #AP-90-007a (Tower P) (6/27/93)           4/18/19      x
      Amended Air Pollution Control Permit #AP-90-007b (13 towers + Tower Q)
122   (3/19/96)                                                                           4/18/19      x


                                                       -6-
              Case 5:16-cv-00125-gwc Document 285 Filed 05/01/19 Page 7 of 8




 NO.                                    DESCRIPTION OF EXHIBIT                          OFFERED   ADMITTED


       Amended Air Pollution Control Permit #AP-90-007c (clerical amendment to
123    correct fuel limit in 007b) (5/28/96)                                            4/18/19      x

124    Air Pollution Control Permit to Construct #AP-90-007d (for R1 & R2) (11/24/98)   4/18/19      x

125    Air Pollution Control Permit to Construct #AP-90-007e (for Tower H) (8/29/00)    4/18/19      x

126    ChemFab’s Application for Air Pollution Operating Permit (4/10/96)               4/18/19      x

                                PHILIPPE GRANDJEAN, MD, MDSc

       EXHIBITS FOR TESTIMONY ON 4/22/19

127    Curriculum Vitae                                                                 4/22/19      x

128    Grandjean Rebuttal Report (8/1/18)                                               4/22/19      x

                                       ALAN M. DUCATMAN, M.D.

       EXHIBITS FOR TESTIMONY ON 4/22/19 & 4/23/19
       Vt. Dep’t of Health, Environmental Health: Exposure to PFOA in Bennington and
130    North Bennington, Vermont (Sept. 2017)                                           4/23/19      x

135    Curriculum Vitae                                                                 4/23/19      x

136    Ducatman Class Cert. Report (9/1/17)                                             4/23/19      x

137    Ducatman Declaration (7/7/17)                                                    4/23/19      x

138    Ducatman Merits Report (12/15/17)                                                4/23/19      x

139    Ducatman Rebuttal Report (8/1/18)                                                4/23/19      x

143    Exh. C from Ducatman Rebuttal Report, Class Rep. Deposition Excerpts             4/23/19      x
       ATSDR Medical Monitoring Under CERCLA, Fed. Reg., Vol. 60, No. 145
144    (7/28/95)                                                                        4/23/19      x
       Steenland, Association of PFOA & PFOS with Serum Lipids Among Adults Living
146    Near a Chemical Plant (10/21/09)                                                 4/23/19      x

                           PHILIP GUZELIAN, MD (DEFENSE WITNESS)

       EXHIBITS FOR CROSS EXAMINATION ON 4/29/19
147    Guzelian Deposition re: Rowe v. E.I. Dupont de Nemours & Co. (12/11/09)          4/29/19      x


                                                        -7-
              Case 5:16-cv-00125-gwc Document 285 Filed 05/01/19 Page 8 of 8




 NO.                                    DESCRIPTION OF EXHIBIT                           OFFERED   ADMITTED



152    Philip Morris, USA Inter-Office Memo re: Philip Guzelian (6/22/88)                4/29/19      x
       Letter: King & Spalding to Minnesota Mining & Manufacturing re: SOT
157
       Worskshop on PFOS (5/25/02)                                                       4/29/19      x
160    Guzelian Invoice to Quinn Emanuel for services through 5/15/17                    4/29/19      x
161    Guzelian Invoice to Quinn Emanuel for services through 1/31/18                    4/29/19      x
162    Guzelian Invoice to Quinn Emanuel for services through 4/30/18                    4/29/19      x
       Guzelian, P., Clear Path: Towards an Evidence-Based Toxicology (EBT), Human
163
       & Experimental Toxicology, 28: 71-79 (2009)                                       4/29/19      x
168    EPA: Drinking Water Health Advisory for PFOA (May 2016)                           4/29/19      x
       ATSDR: Toxicological Profile for Perfluoroalkyls, Draft for Public Comment
169
       (June 2018)                                                                       4/29/19      x
       CDC: Fourth National Report on Human Exposure to Environ. Chemicals,
171
       Updated Tables, Vol. One (Jan. 2019)                                              4/29/19      x
       Ruden, C., Evidence-Based Toxicology: “Sound Science” in New Disguise, Int’l J.
183
       Occup. Environ. Health 2008, 14: 299-306                                          4/29/19      x
186    Weinberg Group letter to DuPont de Nemours & Co. re: PFOA (4/29/03)               4/29/19      x


                        SORELL SCHWARTZ, PH.D. (DEFENSE WITNESS)

       EXHIBITS FOR CROSS-EXAMINATION ON 4/30/19
       Kirk v. Schaeffler Group USA, Inc., 2015 WL 12426834 (W.D. Mo. Sept. 29,
174                                                                                      4/30/19      x
       2015)
185    U.S. v. Philip Morris USA, Inc., 449 F. Supp. 2d 1 (2006), Excerpt                4/30/19      x



                          CHARLES MULLIN, PH.D. (DEFENSE WITNESS)

       EXHIBITS FOR CROSS-EXAMINATION ON 4/30/19
       National Research Council 1997, Valuing Ground Water: Economic Concepts and
187                                                                                      4/30/19      x
       Approaches,
188    Fed. Reg. 57235, Vol. 73, No. 192 (10/2/08), Excerpts                             4/30/19      x



                                                        -8-
